Exhibit 10.9

EPIZYME, INC.

RESTRICTED STOCK UNIT AGREEMENT

Epizyme, Inc. (the “Company”) has selected you to receive an award of restricted
stock units (“RSUs”) pursuant to the Company’s 2013 Stock Incentive Plan (the
“Plan”). The terms and conditions attached hereto are also a part hereof. Terms
used in this Agreement which are not defined in this Agreement shall have the
meanings used or defined in the Plan.

Notice of Grant

 

   

Name of recipient (the “Participant”):

     

Grant Date (the “Grant Date”):

     

Number of RSUs

     

Vesting Start Date:

     

Vesting Schedule:

   

All vesting is dependent on the Participant remaining an Eligible Participant,
as provided herein.

Please confirm your acceptance of this restricted stock unit award and of the
terms and conditions of this Agreement by signing a copy of this Agreement where
indicated below.

 

EPIZYME, INC. By:   Name: Title:

Accepted and Agreed:

 

 

Signature of Participant  

 

Street Address  

 

City/State/Zip Code



--------------------------------------------------------------------------------

EPIZYME, INC.

Restricted Stock Unit Award Agreement

Incorporated Terms and Conditions

The award of RSUs granted to the Participant hereunder is made pursuant to the
Plan. The terms and conditions of the award of RSUs made to the Participant, as
set forth in the Notice of Grant that forms part of this Agreement (the “Notice
of Grant”), are as follows:

 

1. Grant of Restricted Stock Units.

The RSUs are issued to the Participant, effective as of the Grant Date set forth
in the Notice of Grant, in consideration of services to be rendered by the
Participant to the Company.

2.     Vesting Schedule. Unless otherwise provided in this Agreement or in the
Plan, the RSUs shall vest in accordance with the vesting schedule set forth in
the Notice of Grant. Any fractional shares that would otherwise vest as of a
particular date will be rounded down and carried forward to the next vesting
date until a whole share can be issued. Upon the vesting of this award, the
Company shall deliver, for each RSU that becomes vested, one (1) share of Common
Stock (as defined in the Plan). The Common Stock shall be delivered as soon as
practicable following each vesting date or event set forth in the Notice of
Grant, but in any case, within thirty (30) days after such date or event.

 

3. Termination of Relationship.

Notwithstanding any other provision of the Plan to the contrary, if the
Participant ceases to be an employee, director or officer of, or consultant or
advisor to, the Company or any other entity the employees, officers, directors,
consultants, or advisors of which are eligible to receive restricted stock unit
awards under the Plan (an “Eligible Participant”) for any reason or no reason,
with or without cause, all of the RSUs that are unvested as of the time of such
cessation shall be forfeited immediately and automatically to the Company,
without the payment of any consideration to the Participant, effective as of
such cessation. The Participant shall have no further rights with respect to any
RSUs that are so forfeited. If the Participant provides services to a subsidiary
of the Company, any references in this Agreement to employment by or a
relationship with the Company shall instead be deemed to refer to employment by
or a relationship with such subsidiary.

Notwithstanding any other provision of the Plan, this Agreement or any other
agreement (written or oral) to the contrary, the Participant shall not be
entitled (and by entering into this Agreement, hereby irrevocably waives any
such entitlement) to any payment or other benefit to compensate the Participant
for the loss of any rights under the Plan as a result of the termination or
expiration of an award in connection with any termination of the Participant’s
relationship with the Company.

 

1



--------------------------------------------------------------------------------

4. Transfer Restrictions.

Except as set forth in the Plan, this award may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law or otherwise.

 

5. Rights as a Stockholder.

The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock underlying or relating to any award until
the issuance of such Common Stock to the Participant in respect of such award.

 

6. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

 

7. Tax Obligations.

As a condition to the granting of this award, the vesting thereof and the
delivery of Common Stock upon such vesting, the Participant acknowledges and
agrees that the Participant is responsible for the payment of income and
employment taxes (and any other taxes required to be withheld) payable in
connection with the vesting of the award. Accordingly, the Participant agrees to
remit to the Company or any applicable subsidiary an amount sufficient to pay
such taxes. Such payment shall be made to the Company or the applicable
subsidiary of the Company in a form that is reasonably acceptable to the
Company, as the Company may determine in its sole discretion.

 

8. Miscellaneous.

(a) No Right to Continued Relationship. The Participant acknowledges and agrees
that, notwithstanding the fact that the vesting of the RSUs is contingent upon
his continued relationship with the Company, this Agreement does not constitute
an express or implied promise of a continued relationship or confer upon the
Participant any rights with respect to a continued relationship with the
Company.

(b) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(c) Participant’s Acknowledgments. The Participant acknowledges that he or she
has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and the Plan.

 

2